 

 

ie
Case 1:10-cv-06950-AT-RWL Document 804 Filed SEVEN SDI, e 1 of 10

 

 

 

 

 

 

 

| DOCUMENT
| !:LECTRONICALLY FILED
UNITED STATES DISTRICT COURT jj DOC #:
SOUTHERN DISTRICT OF NEW YORK DATE FILED:_3-3-\V___
Xx
H. CRISTINA CHEN-OSTER, SHANNA
ORLICH, ALLISON GAMBA, and MARY DE: 40-cv-6950 (AT) (RWL)
LUIS,
- DECISION AND ORDER DENYING
Plaintiffs, MOTION TO RECONSIDER
- against -
GOLDMAN, SACHS & CO. and THE
GOLDMAN SACHS GROUP, INC.,
Defendants. :
X

 

ROBERT W. LEHRBURGER, United States Magistrate Judge.

On June 25, 2019, this Court issued an order (Dkt. 767, the “Order’), a part of
which addressed whether and to what extent the compensation policies and practices of
Defendants (collectively “Goldman”) are among the policies and practices encompassed
by what will be the Phase | trial of this class action. Plaintiffs have moved for
reconsideration of that aspect of the Order. (Dkt. 772.) For the reasons stated below,
Plaintiffs’ motion is DENIED.

Background
Class Certification

In 2010, Plaintiffs filed a putative class action on behalf of women claiming that
Goldman engaged in gender discrimination with respect to evaluation, compensation and
promotion. After a circuitous procedural history and extensive briefing before multiple

judges, The Honorable Analisa Torres certified a damages class pursuant to Fed. R. Civ.
Case 1:10-cv-06950-AT-RWL Document 804 Filed 08/08/19 Page 2 of 10

P. 23(a) and 23(b)(3). (Dkt. 578, the “Certification Order’.) The class consists of current
and former female Associates and Vice Presidents employed by Goldman in certain
revenue-generating divisions from July 7, 2002, for employees in New York City, and
September 10, 2004, for employees in the United States outside of New York City,
through resolution of this action.

The Certification Order established important parameters defining the class and
governing the way this case will be managed and tried. First, the Certification Order
rejected class treatment of Plaintiffs’ “boy's club” theory based on individual incidents of
discriminatory behavior such as sexual harassment and other male misconduct. As the
Court explained, the predominance requirement for class certification could not be met
for this theory because “individualized proof on rebuttal... would overwhelm the common
issues.” (Dkt. 578 at 47.)

Second, the Certification Order grounded class certification on three processes
used by Goldman: 360 Reviews, Quartiling and Cross-Ruffing. The Certification Order
expressly recites these processes as the “common policies” on which the class action is
based and distinguishes it from the Supreme Court's rejection of class certification in Wal-
Mart Stores, Inc. v. Dukes, 56 U.S. 338, 350 (2011). As Judge Torres explained,
“Whether Goldman Sachs discriminated against the class via its use of 360 reviews,
quartiling, or cross-ruffing raises yes-or-no questions that can be answered ‘in one
stroke.” (Dkt. 578 at 28, quoting Dukes, 56 U.S. at 350 ; see also Dkt. 578 at 27, 30, 42-
43.)

Third, the Certification Order made abundantly clear that class certification was

premised on being able to conduct a trial as to both disparate impact and disparate
Case 1:10-cv-06950-AT-RWL Document 804 Filed 08/08/19 Page 3 of 10

treatment with statistical evidence of a generalized nature. (Dkt. 578 at 41-47.) The Court
emphasized that both Plaintiffs’ prima facie case and Defendants’ rebuttal would turn on
“generalized proof of statistical evidence.” (Dkt. 578 at 42, 44, 46.) Some anecdotal
evidence would be permitted, particularly as to whether there is evidence of Goldman's
discriminatory intent vis-a-vis the challenged processes (see Dkt. 578 at 34), but
generalized statistical evidence would predominate.
This Court’s Order Addressing Compensation

For some time, the parties have been skirmishing over discovery and the scope of
a “Phase 1” trial addressing generalized evidence, as distinct from individual issues such
as damages to be addressed in Phase 2 trials. The issue relevant to this particular
dispute concerns the extent to which a Phase 1 trial will include a challenge to Goldman
compensation policies that extend beyond the influence of 360 Reviews, Quartiling and
Cross-Ruffing. |

The issue arose out of a discovery dispute in which Goldman challenged the
sufficiency of Plaintiffs’ responses to interrogatories asking Defendants to identify any
specific compensation-related policy or practice being challenged. (See Dkt. 674 at 2-7;
Dkt. 766 at 4-11 (joint status reports addressing the issue).) As this Court commented
during a status conference addressing the issue, Plaintiffs’ initial answer was “totally
roundabout and uninformative” and failed to sufficiently identify which compensation
policies are being challenged. (Dkt. 748, April 30, 2019 Conference Transcript at 38:12-
21.) Defendants subsequently filed an amended interrogatory answer providing more
specificity. (Dkt. 766-6.) Goldman then framed the following issue for the Court in the

parties June 17, 2019 joint status report:
Case 1:10-cv-06950-AT-RWL Document 804 Filed 08/08/19 Page 4 of 10

Defendants also need to know what claims will be at issue at trial in
order to conduct discovery and prepare for a trial based on generalized
proof. For example, many of the documents Plaintiffs identified, such as
manager communication guides, would not be relevant to a Phase 1 trial
limited to the 360 reviews, quartiling and cross-ruffing processes.
Defendants thus ask the Court to clarify what Judge Torres has already
decided-that she did not certify an independent claim based on Goldman
Sachs's compensation-setting processes for class treatment.

(Dkt. 766 at 11.)

Plaintiffs disagreed with Goldman’s characterization of what Judge Torres had
decided and argued that Goldman was instead seeking to amend the Certification Order.
(Dkt. 766 at 4.) This Court’s ensuing Order resolved the dispute, guided strictly by the
Certification Order. This Court’s Order reasoned as follows:

As has been established in this case, and as Judge Torres
repeatedly emphasized in her opinion certifying the class, Phase | will be
devoted to generalized proof of the alleged discriminatory impact and
treatment of women through three practices: 360 Reviews, Quartiling, and
Cross-Ruffing. These practices are alleged to be instruments of
discrimination with respect to evaluation, compensation and promotion.
Accordingly, compensation may be a topic addressed in Phase | insofar as
it is connected to one or more of the three challenged practices. See Class
Certification Order, Dkt. 578 at p. 32 (describing statistical evidence that
some portion of pay differences can be explained by differences in 360
Review and Quartile ratings).

Dkt. 767 at 1-2.

The Order further provided that compensation policies and practices beyond 360
Reviews, Quartiling and Cross-Ruffing could find their way into the Phase | trial depending
on how Goldman responded to Plaintiffs’ prima facie case of discrimination.

Goldman may choose to counter such proof by attributing allegedly
disparate compensation to factors other than the three practices at issue.
To the extent Goldman does so on a policy or practice level, then
compensation policies and practices beyond 360 Reviews, Quartiling and
Cross-Ruffing would become relevant to Phase |. If Goldman elects not to
present such evidence to rebut generalized evidence presented by Plaintiffs
in Phase I, then examination of other compensation-related policies would
Case 1:10-cv-06950-AT-RWL Document 804 Filed 08/08/19 Page 5 of 10

not be relevant. Goldman thus is the master of its own fate with respect to

the extent to which policies and practices affecting compensation are

encompassed in the Phase | trial. In contrast, specific factors affecting an

individual class member’s compensation would be addressed in Phase Il.

As Goldman recognizes, “In order to prove their damages, Plaintiffs must

show that the challenged practices caused them injury in compensation or

promotion.” (Joint Status Report at p.8.)

Dkt. 767 at 2.

Plaintiffs now ask the Court to reconsider the Order. They advance three main
arguments: that this Court (1) exceeded its authority by altering Judge Torres’
Certification Order, (2) exceeded its authority by rendering an unauthorized dispositive
ruling and, even if authorized, doing so prematurely, and (3) violated the requisite
framework for shifting burdens of proof in employment discrimination cases.

Legal Standard

The standard for a motion for reconsideration in this district is well-established.
The standard “is strict, and reconsideration will generally be denied unless the moving
party can point to controlling decisions or data that the court overlooked.” Analytical
Surveys, Inc. v. Tonga Partners, L.P., 684 F.3d 36, 52 (2d Cir. 2012) (citation omitted);
see also S.D.N.Y. Local Rule 6.3 (requiring the movant to “set[ ] forth concisely the
matters or controlling decisions which counsel believes the court has overlooked”). Such
a motion “is neither an occasion for repeating old arguments previously rejected nor an
opportunity for making new arguments that could have been previously advanced.”
Associated Press v. U.S. Department of Defense, 395 F. Supp. 2d 17, 19 (S.D.N.Y. 2005);
see also Goonan v. Federal Reserve Bank of N.Y., No. 12 Civ. 3859, 2013 WL 1386933,
at *2 (S.D.N.Y. Apr. 5, 2013) (“Simply put, courts do not tolerate such efforts to obtain a

second bite at the apple.”). Rather, reconsideration is appropriate “only when the [moving
Case 1:10-cv-06950-AT-RWL Document 804 Filed 08/08/19 Page 6 of 10

party] identifies an intervening change of controlling law, the availability of new evidence,
or the need to correct a clear error or prevent manifest injustice.” Kole! Beth Yechiel
Mechil of Tartikov, Inc. v. YLL Irrevocable Trust, 729 F.3d 99, 104 (2d Cir. 2013) (citation
omitted).

In this instance, reconsideration is not warranted. Plaintiffs have not presented
any controlling law or evidence that the Court overlooked, and there is no need to correct
a clear error or prevent manifest injustice.

Discussion
A. This Court Did Not Alter Judge Torres’ Certification Order

Plaintiffs fault this Court’s Order for “altering” Judge Torres’ Certification Order.
(PI. Mem. at 3-8.) This Court does not agree. To the contrary, this Court's Order is
based squarely on the Certification Order, which consistently and repeatedly invokes the
three processes — 360 Reviews, Quartiling and Cross-Ruffing — and their susceptibility to
generalized evidence in the form of statistical proof.

The Certification Order does at times refer to Goldman’s compensation policies in
general. For instance, in describing Goldman's processes, Judge Torres set forth a
description of evaluation by way of 360 Review and Quartiling; compensation through
iterative budgeting and recommendations made on an employee-by-employee basis,
along with various inputs including but not limited to Quartiling, and promotion as
determined by Cross-Ruffing. (Dkt. 578 at 5-10.) But in analyzing whether class
certification is appropriate, Judge Torres repeatedly focused on 360 Reviews, Quartiling

and Cross-Ruffing. This Court's Order hews to that determination. In contending
Case 1:10-cv-06950-AT-RWL Document 804 Filed 08/08/19 Page 7 of 10

otherwise, Plaintiffs allude to their own allegations as well as rulings on admissibility of
expert evidence, neither of which bear on what the Certification Order actually says.

Plaintiffs also stray by zeroing in on the Certification Order’s reference to the
opinion of an expert, Dr. Farber, that the evaluation processes, in Plaintiffs’ words,
“account[] for some but not all of the pay differences.” (PI. Mem. at 5.) As Plaintiff's would
have it, this reference demonstrates that Judge Torres certified class treatment for all
policies that could contribute to pay differences. Taken in context, however, the
Certification Order cited to Dr. Farber’s analyses not to suggest the relevance of other
policies but rather to show that statistically significant pay differences between males and
females could be attributed specifically to 360 Reviews and Quartile ratings and thus were
“sufficient to meet the ‘significant proof standard at the class certification stage of
litigation.”! (Dkt. 578 at 32.)

In reply, Plaintiffs posit that this Court must have erred because only two
alternatives are possible: “if Judge Torres granted certification of the compensation claim,
thenthe June 25 Order violated Rule 23 by amending the Class Certification Order; and
if Judge Torres denied certification of the compensation claim, then the Order exceeded

this Court’s referral authority (and violated due process) by dismissing the Named

 

1 Plaintiffs also suggest that the Class Notice distributed in November 2018 somehow
“endorse[d]” a challenge to Goldman’s compensation policy untethered to 360 Reviews,
Quartiling or Cross-Ruffing. (Pl. Mem. at 7-8.) The Notice describes Plaintiffs’ allegations
of discrimination in “pay, promotions, and performance reviews, including that [Goldman]
maintained policies which caused an adverse impact on the pay and promotions of...
female Associates and Vice Presidents.” (ECF. 610-1 at 3; see a/so Dkt. 618.) This is
entirely consistent with the Certification Order, which focuses on “Iw]hether Goldman
Sachs discriminated against the class via its use of 360 reviews, quartiling, or cross-
ruffing.” (Dkt. 578 at 28.) Plaintiffs stretch to impute a meaning to the Class Notice that
is not there.
Case 1:10-cv-06950-AT-RWL Document 804 Filed 08/08/19 Page 8 of 10

Plaintiffs’ individual compensation discrimination claims on the merits.” (Dkt. 800 at 2;
see also id. at 5.) But that is a false dichotomy. Rather, there is a third alternative, which
is the correct one: the Certification Order certifies a class that alleges discrimination with
respect to compensation as well as evaluation and promotion “via [Goldman's] use of 360
reviews, quartiling, or cross-ruffing.” (Dkt. 578 at 28,)

In short, this Court’s Order was intended to be and was faithful to the Certification
Order.
B. This Court Did Not Make A Dispositive Ruling, Prematurely or Otherwise

Plaintiffs also characterize this Court's Order as “prematurely” making a
“dispositive” ruling on “pending substantive claims.” (PI. Mem. at 8-9.) That too is
incorrect. This Court merely construed the Certification Order in the context of resolving
a Phase | discovery dispute. This Court’s Order did not dispose of the Plaintiffs’ challenge
to disparate compensation. To the contrary, the Order recognizes that compensation is
very much in play as an indicia of discrimination to be addressed in a Phase | stage insofar
as compensation is influenced by 360 Reviews, Quartiling or Cross-Ruffing.* (Dkt. 767 at
1-2.)

As for Plaintiffs’ claim that this issue was decided on an “incomplete record” (PI.

Mem. at 9), suffice to say the issue of compensation policies relevant to Phase 1 was

 

2 The cases cited by Plaintiffs on this issue are inapt. See Lugo v. Keane, 15 F.3d 29 (2d
Cir. 1994) (holding that court may not sua sponte dismiss pro se petition for writ of habeas
corpus without affording notice and adequate opportunity to respond); Cohen v.
Schroeder, No. 15-CV-6881, 2016 WL 1070851 (S.D.N.Y. March 16, 2016) (holding that
a court may deny as premature a summary judgment motion prior to the end of discovery);
Bell v. City of New York, No. 13-CV-5447, 2015 WL 5437306 (E.D.N.Y. Sept. 15, 2015)
(finding magistrate judge did not exceed authority where the magistrate judge properly
ruled on a discovery dispute).
Case 1:10-cv-06950-AT-RWL Document 804 Filed 08/08/19 Page 9 of 10

addressed by both parties separately in two joint status reports (Dkt. 674 at 2-7 and Dkt.
766 at 4-11) and discussed at length during two case management conferences (Dkt. 688
at 38-61 and Dkt. 748 at 18-49). The parties had ample opportunity to address and argue
the issue.

C. The Order Is Consistent With the Applicable Burden-Shifting Framework

Finally, Plaintiffs argue that this Court’s Order transgresses the three-step burden
shifting framework set forth in McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973).
(PI. Mem. at 9-11.) Specifically, Plaintiffs point to the Order's stating that Goldman
ultimately will determine the extent to which policies affecting compensation other than
360 Reviews, Quartiling and Cross-Ruffing will be at issue at the Phase 1 stage. Plaintiffs
contend that the McDonnell-Douglas framework affords Plaintiffs the opportunity to
identify which policies are at issue in their prima facie case, at which point the burden
shifts to Goldman to demonstrate if those policies are consistent with business necessity.

Again, this Court disagrees. The Certification Order already has identified the
policies and practices that are the basis for certification: 360 Reviews, Quartiling and
Cross-Ruffing. This Court’s Order merely acknowledges that Goldman conceivably could
open the door to other policies affecting compensation if it relied on them in rebuttal.
Nothing about that contravenes the requisite shifting burdens of proof.

Plaintiffs also contend that this scheme is “unworkable” because Plaintiffs would
learn only in the middle of trial whether broader compensation policies are at issue,
thereby allowing Goldman a “prejudicial pass” on discovery related to its defenses and
preventing Plaintiffs from seeking expert analysis of Goldman’s policies until the middle

of trial. Plaintiffs are mistaken. The Court Order did not proscribe discovery concerning
Case 1:10-cv-06950-AT-RWL Document 804 Filed 08/08/19 Page 10 of 10

Goldman's compensation policies and practices; indeed, Goldman already has produced
a variety of compensation policy documents. (See, e.g., Dkt. 766-6 at 5n. 1-4.)
To the extent not discussed above, the Court has considered all of Plaintiffs’ other
arguments and finds them to be without merit.
Conclusion
For the foregoing reasons, Plaintiffs’ motion for reconsideration is DENIED.

SO ORDERED.

ee oth

. “ : FE muommantscsotrasssane rn La tenis
° a y

ROBERT W. LEHRBURGER
UNITED STATES MAGISTRATE JUDGE

 

Dated: August 8, 2019
New York, New York

Copies transmitted to all counsel of record.

10
